*703Because plaintiff's original notice of appeal designated the incorrect court, plaintiff's appeal based upon a right of appeal is dismissed. Thus, we allow "State Defendants' Motion to Dismiss Appeal" and "Defendant's (Friends of Queen Anne's Revenge) Motion to Dismiss Appeal." Nonetheless, plaintiff's "Petition for Writ of Certiorari to Review Order of Business Court" is allowed.
Defendants' "Motion to Stay Briefing" is dissolved. The Court sets the following briefing schedule: Plaintiff has already filed the record and its appellant brief. Defendants' appellee briefs will be due 8 January 2019. Should appellant wish to file a reply brief, the reply brief will be due on 22 January 2019.
By Order of the Court in Conference, this 5th day of December, 2018.